Citation Nr: 0106544	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1991.

This appeal arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.

In a May 1999 statement the veteran requested "a Hearing 
Officer per video conference at Rapid City, S[outh] 
Dak[ota]."  The RO scheduled the veteran for a video 
conference hearing on June 16, 1999, at the School of Mines 
and Technology in Rapid City, South Dakota, with a Hearing 
Officer, and notified her of that hearing in a June 1999 
letter.  A June 14, 1999 VA Form 19 Report of Contact 
contains notations that the veteran called the RO and 
requested that the hearing be canceled.  After the RO advised 
her that she should testify as to the inservice incident 
which she claims caused post traumatic stress disorder 
(PTSD), the veteran indicated she did not desire such a 
hearing.  Accordingly, the Board finds the veteran has 
withdrawn her request for a personal hearing.  See 38 C.F.R. 
§ 20.704(e) (2000).  The Board notes, however, that, as her 
claim is being remanded for further development, the veteran 
will have the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


REMAND

The veteran essentially contends that, while she was a 
behavioral science specialist (counselor) at a military 
prison facility in Germany, she was gang raped by several 
black males in her barracks room, thus causing PTSD.

The Board notes that by regulatory amendment effective June 
18, 1999, during the pendency of this appeal, substantive 
changes were made to the criteria for determining service 
connection for PTSD, as set forth in 38 C.F.R. §§ 3.304(f).  
See 64 Fed. Reg. 32808 (1999).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the veteran's claim must be adjudicated 
under both the former and revised criteria.

Under the former criteria, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that  the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1993).

Under the revised criteria, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).  38 C.F.R. § 4.125(a) provides that, if 
the diagnosis of a mental disorder does not conform to DSM-IV 
or is not supported by the findings on the examination 
report, the  rating agency shall return the report to the 
examiner to substantiate the diagnosis.  See also generally 
Cohen, 10 Vet. App. at 128.

Accordingly, under either the former or revised criteria the 
diagnosis must conform to the criteria of DSM-IV, which, 
while replacing the former version, DSM-IIIR, in 1994, has 
been determined to be more liberal to the veteran than DSM-
IIIR.  Id.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records, such as through the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  If VA determines that 
the veteran engaged in combat with the enemy and his or her 
alleged stressor is combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat but that the alleged stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence which corroborate the veteran's testimony 
or statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

The veteran's DD 214 and DA 20, and her December 1997 
stressors statement, contain indications she served in 
Germany on August 10, 1988, the date of the alleged incident, 
with a military occupation specialty of behavioral science 
specialist, and specific duties as a counselor.  The veteran 
does not contend, and her military records do not reveal, 
that she engaged in combat with any enemy at this time.  
Thus, the Board finds there are no service records, nor any 
other evidence, which indicate the veteran engaged in combat 
with the enemy.  Accordingly, the Board finds that the 
veteran did not engage in combat with the enemy, and that her 
claimed stressors must be verified.  See Moreau, supra; 
Dizoglio, supra; Doran, supra; Zarycki, supra.

The Board notes that while a February 1998 VA psychiatric 
examination report does not contain an Axis I diagnosis of 
PTSD, a number of mental health clinic and hospitalization 
reports contain that diagnosis.  Those diagnoses, however, 
are based solely upon the veteran's reported inservice 
history of a gang rape.  A diagnosis of PTSD, related to 
service, based upon an examination which relied on an 
unverified history, is inadequate.  Cohen, 10 Vet. App. at 
140; West v. Brown, 7 Vet. App. 70, 77 (1994).

The Board notes, however, that the veteran's service 
personnel records now in the claims file, including her DD 
214, do not reveal the specific narrative reason for her 
discharge, and do not contain her performance appraisals, 
both prior to and subsequent to the alleged incident, which 
might show some behavioral change in the veteran subsequent 
to the alleged incident.  See Patton v. West, 12 Vet. 
App. 272 (1999); VA ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Section 5.14(c) (1996).  In that regard, the veteran 
noted in her December 1997 statement that her supervisor 
criticized her "behavior" and excess drinking "at 
approximately this time."  Thus, the RO should obtain all 
performance appraisals rendered during the veteran's active 
duty service, and a complete DD 214 which shows the narrative 
reason for the veteran's discharge from service.  The U. S. 
Court of Appeals for Veterans  Claims (Court) has held that 
VA has a duty under 38 U.S.C.A. § 5107(a) (now the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A)), to assist the veteran in seeking possibly relevant 
additional service records.  See Jolly v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

If those records are received, and if a review, by the RO, of 
the veteran's personnel records, her service medical records, 
her statements, and all other evidence in the claims file 
results in a determination that the veteran's allegation of a 
sexual assault in service is corroborated, she should be 
afforded a VA psychiatric examination by a panel of two (2) 
Board Certified psychiatrists, after a complete review of the 
veteran's claims file evidence by those physicians, including 
her personnel and service medical records, her statements, 
and the VA and private medical evidence, and examination of 
the veteran, in order to determine whether the veteran 
suffers from an Axis I psychiatric disability, and, if so, to 
determine the nature of that disability, and its etiology.  
This examination should include a PTSD subscale test and, if 
necessary, a Milton Clinical Multiaxial Inventory (MCMI-III) 
test and a MMPI-2 (Minnesota Multiphasic Personality 
Inventory) test.

The Board also notes that, during the pendency of this claim, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (VCAA) (to be 
codified at 38 U.S.C.A. § 5103A) was enacted.  That 
legislative enactment provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  As part of the assistance provided 
under subsection (a), VA must make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.

If VA, after making reasonable efforts to obtain such 
records, is unable to obtain all of the relevant records 
sought, VA must notify the claimant that VA is unable to 
obtain records with respect to the claim.  See VCAA, Pub. L. 
No. 106-475, § 3(a), (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)).  Such notification shall identify the records 
VA is unable to obtain; briefly explain the efforts that VA 
made to obtain those records; and describe any further action 
to be taken by VA with respect to the claim. See VCAA, Pub. 
L. No. 106-475, § 3(a) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)(A)(B) (C)).  Whenever VA attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
See VCAA, Pub. L. No. 106-475, § 3(a), (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  In the case of a claim for 
disability compensation, the assistance provided by VA under 
sub-section (b) shall include obtaining the following records 
if relevant to the claim: records of relevant medical 
treatment or examination of the claimant at VA health-care 
facilities or at the expense of VA, if the claimant furnishes 
information sufficient to locate those records; any other 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A), also provides that, in the case of a 
claim for disability compensation, the assistance provided 
the veteran shall include providing a medical examination or 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  
That section further provides that VA shall treat an 
examination or opinion as being necessary to make a decision 
on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence the veteran has a current disability or persistent 
or recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the veteran's 
active duty service, but does not contain sufficient medical 
evidence to make a decision on the claim.  (to be codified at 
38 U.S.C.A. § 5103A(d)(2)(A),(B),(C)).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to afford due process of 
law, and to fulfill its duty to assist, it is the opinion of 
the Board that further development in this case is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
quarterly performance appraisals for her 
entire period of active duty service, and 
a complete DD 214 which shows the 
narrative reason for the veteran's 
discharge from service, and associate 
this evidence with the claims file.  In 
that regard, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The RO should also contact the 
veteran to determine the names and 
addresses (if necessary) of all 
psychiatric health care providers who 
have treated her since October 1998.  All 
identified records should be obtained and 
associated with the claims file.  If any 
records identified are not obtained, the 
procedures noted in item 1, above, should 
be followed.

3.  Upon completion of the above 
development, the RO should determine, 
after a thorough review of all evidence 
in the claims file, and based upon the 
holding in Patton, supra, and VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Section 5.14(c) (1996), if it is at 
least as likely as not that the evidence 
corroborates the veteran's claimed 
inservice sexual assault stressor.  In 
that regard, as noted in Patton, supra, 
the "equipoise standard of proof," as 
found in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C.A. § 5107), is 
applicable.

4.  After completion of the above, if it 
is determined that the evidence does not 
corroborate the veteran's claimed 
inservice stressor, the RO should proceed 
to item 7, below.  If it is determined 
that the evidence does corroborate the 
veteran's claimed inservice stressor, the 
RO should proceed to item 5.

5.  If it is determined that the evidence 
corroborates the veteran's claimed 
inservice stressor of a sexual assault, 
the RO should prepare a statement to that 
effect and afford the veteran a VA 
psychiatric examination by a panel of two 
(2) Board Certified psychiatrists, to 
determine the existence and severity of 
any Axis I psychiatric disability found.  
The claims file, a complete copy of this 
REMAND, and the stressor statement, must 
be provided the examiners for review 
prior to the examination, and the 
examination report must note that the 
examiners reviewed the statement and the 
claims file, including the veteran's 
service personnel and medical records, 
her private and VA treatment reports, the 
reports of her prior VA examinations, any 
reports obtained under item 1, above, and 
the veteran's statements, including her 
December 1997 stressor statement.  All 
indicated studies deemed necessary to 
diagnose and render the opinions 
requested, such as, for example, a PTSD 
subscale test, a Milton Clinical 
Multiaxial Inventory (MCMI-III) test or a 
MMPI-2 (Minnesota Multiphasic Personality 
Inventory) test, should be accomplished.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of her claim.  Connolly, 
supra.

The examiners are requested to provide an 
opinion as to whether it is at least as 
likely as not that any Axis I diagnosis 
found was caused or permanently worsened 
by the sexual assault during the 
veteran's active duty service.  If the 
examiners determine that an Axis I 
diagnosis was permanently worsened by the 
sexual assault during the veteran's 
active duty service, the examiners are 
requested to deduct from the present 
evaluation the degree, if ascertainable, 
of the disability existing at the time of 
entrance into active service.  In other 
words, the examiners are requested, if 
possible, to establish the baseline level 
of the disability which was permanently 
worsened and the level of additional 
disability which is considered 
proximately due to the inservice sexual 
assault.

The examination report should be typed.

6.  After completion of the above, the RO 
should review the examination report to 
determine if it is sufficient to properly 
adjudicate the veteran's claim and to 
rate any disability found.  If not, the 
report should be returned as inadequate 
for adjudication or rating purposes.  See 
38 C.F.R. § 4.2; Bruce v. West, 11 Vet. 
App. 405, 410 (1998); Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

7.  After completion of the above, the RO 
should adjudicate the veteran's service 
connection claim on the merits, on the 
basis on all the evidence of record and 
all applicable statutes, regulations, and 
caselaw, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If the determination remains 
unfavorable to the veteran, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the 
applicable time to respond.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky, supra.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


